      Case 7:21-cr-00025-WLS-TQL Document 24 Filed 08/13/21 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION

UNITED STATES OF AMERICA,                   :
                                            :
v.                                          :
                                            :       Case No.: 7:21-CR-00025 (WLS-TQL)
                                            :
AARON SUTHERLAND,                           :
                                            :
                                            :
       Defendant.                           :
                                            :
                                           ORDER
       Before the Court is Defendant’s “Motion to Continue” filed on August 10, 2021. (Doc.
23.) Therein, Defendant states that he had his initial appearance recently on August 3, 2021
and that additional time is needed to have plea negotiations and that the Government does
not oppose Defendant’s request to continue the trial in this case.
       Based on the above-stated reasons, the Court finds that the ends of justice served by
granting a continuance outweigh the best interests of the public and the Defendant in a speedy
trial. 18 U.S.C. § 3161(h)(7)(A)-(B). Therefore, the motion to continue (Doc. 23) is
GRANTED. The Court hereby ORDERS that the trial in the above-referenced matter be
CONTINUED to the Valdosta Division November 2021 term and its conclusion, or as may
otherwise be ordered by the Court. Furthermore, it is ORDERED that the time lost under
the Speedy Trial Act, 18 U.S.C. § 3161, be EXCLUDED pursuant to 18 U.S.C. § 3161(h)(7)
because the Court has continued the trial in this case and finds that the failure to grant a
continuance would likely result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(B)(i).


       The August 25, 2021 pretrial conference is CANCELLED.


       SO ORDERED, this 13th day of August 2021.

                                            /s/ W. Louis Sands.
                                            W. LOUIS SANDS, SR. JUDGE


                                                1
Case 7:21-cr-00025-WLS-TQL Document 24 Filed 08/13/21 Page 2 of 2



                             UNITED STATES DISTRICT COURT




                                2
